El Juez PeesideNte Sr. del Toro,
emitió la opinión del tribunal.
Herminia Rivera como madre natural con patria potestad del menor Manuel Rivera entabló una demanda en la Corte de Distrito de Ponce contra José Ribas y Angel Torres en re-clamación de diez mih dólares por daños y perjuicios, para el menor indicado. .Contestaron los demandados. Fué el pleito a juicio y la corte finalmente dictó sentencia decla-rando la.- demanda' sin lugar. ' La parte demandante interpuso entonces el presente recurso de apelación.
Forma parte de.los autos una “relación del caso y opi-nión” que creemos conveniente trascribir íntegra para el me-jor estudio y decisión de todas las cuestiones envueltas. Héla aquí:
*363“La vista de este caso se celebró el día 16 de marzo de 1921, previo señalamiento en el calendario con asistencia de ambas partes por sus respectivos abogados.
“De la evidencia aportada por ambas partes, que es contradic-toria en extremos esenciales, la corte, examinándola y aquilatándola en su conjunto, estima que se ha probado:
‘1 Que. Herminia Eivera, la demandante, es madre con patria po-testad del niño Manuel Eivera, que cuenta 13 años de edad.
“Que los demandados eran socios en la fecha del accidente en una empresa agrícola, de cultivo de cañas dulces dentro de la juris-dicción de' esta corte.
“Que en 24 de enero de 1918, el menor Manuel Eivera estaba trabajando al servicio de los demandados en el oficio de dar ‘rabo’ u hoja de caña a los bueyes de los demandados mientras dichos animales estaban uncidos a los carros destinados a trasportar las cañas cortadas y era, además, deber del niño recoger las cañas que se cayeran de los carros durante el acarreo. Por este trabajo recibía Manuel Eivera veinte centavos diarios y trabajaba más de siete horas diarias.
“Que dicho menor fué empleado sin habérsele exigido el certi-ficado requerido por la ley regulando el trabajo de mujeres y niños y protegiéndolos contra ocupaciones peligrosas, no siendo su madre inválida ni dependiendo del menor para su subsistencia.
“Que el día 24 de enero de 1918, mientras iban los carros de los demandados conduciendo cañas y el menor detrás del último para recoger las cañas que se cayeran, fué enviado por el carretero Anas-tacio Alvarado, a hacer una diligencia, no recordando cuál fuera y al pasar por la orilla del camino, cerca del carro de dicho Alvarado, los bueyes se desviaron rápidos hacia él, le hicieron caer al suelo y el carro le pasó por encima, fracturándole la pierna derecha e hi-riéndole gravemente la izquierda a consecuencia de lo cual hubo de ser recluido en un hospital, por cuatro meses, ha sufrido intensos dolores físicos y angustia mental y ha quedado permanentemente inútil para todo trabajo que requiera el empleo de las piernas.
“La madre declaró que estimaba los daños y perjuicios sufridos en diez mil dollars.
“La primera cuestión de. derecho a determinar, habiendo esta-blecido la relación de empleado y patrono entre el menor y los de-mandados, es si el accidente en la forma que ocurrió tuvo lugar en el curso del empleo, es decir, mientras el menor hacía diligencias le-gítimas dentro de la esfera- de su ocupación.
*364“Ya hemos visto que su oficio era el de alimentar a los bueyes con ‘rabo’ de cañas en los momentos en que éstos estuviesen pa-rados, uncidos al yugo, y durante el acarreo, recoger las cañas que se cayeran al camino. No ocurrió el accidente según la propia de-claración del menor mientras él llevaba a cabo alguno de sus me-nesteres. Ocurrió al hacer una diligencia, a requerimiento de un carretero, de la cual él no se acuerda. No se ha probado por con-siguiente, que el menor sufriera el accidente dentro del curso de su empleo, condición indispensable para que el patrono sea respon-sable.
“La segunda cuestión es la de la negligencia del patrono o em-pleado suyo, actuando dentro de sus atribuciones, como causa próxima y eficiente del accidente.
“Un desvío rápido de los bueyes hacia el menor, fué la causa próxima del accidente. No se ha probado acto negligente ninguno de parte de los demandados o de alguno de sus empleados, actuando dentro de sus legítimas funciones, que provocara u ocasionara ese movimiento de los bueyes y fuera causa del accidente.
“Pero el abogado de la demandante alega que el hecho de haberse empleado al menor en violación del estatuto que lo prohibe, consti-tuye negligencia per se, bastante a hacer a los demandados respon-sables del accidente y de los daños y perjuicios ocasionados. Existe un conflicto de autoridades sobre esta materia. Yéase 18 R. C. L. 552.
“Hay casos que llegan a sostener que existe una buena causa de acción aun cuando el accidente ocurriera mientras el niño empléado estuviera haciendo algo fuera de la esfera de los deberes de su em-pleo, considerando la mera violación del estatuto como causa próxima del accidénte. Starmes vs. Albion Mfg. Co., 17 L. R. A. (NS) 602. Pero creemos que el peso de las autoridades se manifiesta en el sen-tido de que para poder reclamar daños y perjuicios es necesario que el niño haya sido empleado en ocupaciones de por sí peligrosas y entonces la mera violación del estatuto, se tendrá como negligencia per se y causa próxima del accidente. Si la ocupación no es de ese carácter, la violación del estatuto habrá de estimarse como un elemento de negligencia a considerar con los demás actos de negli-gencia que se haya demostrado y que sean la causa eficiente del accidente. Además, el accidente debe haber ocurrido durante el curso del empleo y mientras el menor actuaba dentro de la eáféra legítima de sus atribuciones.
“No habiendo probado la demandante en este caso que el áécí-*365dente ocurriera dentro del curso del empleo; ni que la ocupación dada al menor fuera esencialmente peligrosa para él, ni que los de-mandados o alguno de sus empleados actuando dentro de sus atri-buciones, realizaron algún acto u omitiesen alguna precaución que fuera causa del accidente, somos de opinión que la negligencia sur-gente de la violación del estatuto no es bastante para considerarla comq causa próxima del accidente y debe desestimarse la demanda sin especial condenación de costas.”
Sostiene, pues, en resumen, el tribunal sentenciador, pri-mero: que no se probó que el menor sufriera el accidente dentro del curso de su empleo, condición indispensable para que el patrono sea responsable,- segundo, que no se probó que la ocupación dada al menor fuera esencialmente peli-grosa para él, motivo por el cual no podría considerarse como negligencia per se el sólo acto del empleo del menor en contra de la ley, y tercero, que no se probó que los demandados por sí o por sus empleados, actuando éstos dentro de sus atribu-ciones, realizaran acto alguno u omitiesen alguna precaución que fuera causa del accidente.
Para formar una idea clara y justa de este caso, es nece-sario comenzar por estudiar cuál es el efecto que tiene en el mismo la Ley No. 42 “regulando el trabajo de mujeres y ni-ños y protegiéndolos contra ocupaciones peligrosas,” apro-bada el 13 de marzo de 1913.
La sección 4 de dicha ley, que es aplicable, lee así:
“Sección 4. — Ningún niño menor de catorce años que no baya recibido del Departamento de Instrucción un certificado de haber realizado el trabajo necesario para ser admitido en el cuarto grado de las escuelas públicas rurales o de haber aprobado el octavo grado de las escuelas públicas graduadas de la Isla, según que el niño resida en el campo o en la población, o que haya terminado los es-tudios equivalentes a dichos grados del curso escolar, podrá ser em-pleado en ninguna ocupación lucrativa durante las horas en que dichas escuelas están abiertas; disponiéndose que este artículo no comprenderá a ningún niño que resida en una localidad en que no haya escuelas a una distancia razonable que puedan admitirlo, ni a ningún niño huérfano, o que por otra causa tenga que depender de *366su propio trabajo para sostenerse, ni a ningún niño cuyos padres sean inYálidos, y sólo dependan del trabajo del bijo para vivir. Pero en tal caso, debe obtenerse una certificación del Alcalde del municipio en que dicho niño reside, exponiendo el hecho de que tal estado de cosas o necesidad existe, y autorizando el empleo de dicho niño. Copia de este permiso se enviará al Negociado del Trabajo dentro de los diez días siguientes a su expedición,- disponiéndose, también, que si dicho niño vive a distancia de un kilómetro de una escuela nocturna dirigida por el Departamento de Instrucción de esta Isla, este certificado continuará en vigor sólo durante el tiempo en que la asistencia de dicho niño a la mencionada escuela nocturna sea certificada mensualmente por el maestro de la escuela, a no mediar causa justa que impida al niño concurrir a dicha escuela.
“Todo patrono que emplee niños a los cuales se exijan certifi-cados de acuerdo con las disposiciones de esta Ley, conservará archi-vados estos certificados, sujetos a la inspección de los funcionarios del Departamento de Instrucción y a la de los investigadores del Departamento del Trabajo. A la terminación de dicho empleo, se devolverán los certificados al niño a cuyo nombre se hallan expe-didos.”
Ocupación lucrativa incluye, según el párrafo 3 de la misma ley: “toda obra o todo trabajo en factorías, molinos, centrales, talleres de maquinarias o establecimientos o sitios de cualquier clase donde baya una fábrica o empresa mecá-nica; en almacenes, tiendas, establecimientos o sitios de cual-quiera clase donde se realicen operaciones mercantiles; en fincas, haciendas, estancias o sitios de cualquier clase, en los cuales se dirijan empresas agrícolas, de horticultura o pas-toreo, y en toda empresa de minería o pesquería.”
Por la sección 12 de la ley se fija una penalidad a todo pa-trono que infrinja cualquiera de sus disposiciones.
Siendo esto así, es necesario concluir que los demandados emplearon a Manuel Rivera, menor de catorce años, en naa ocupación lucrativa en contra de la ley.
Podrían suscitarse dudas con respecto al alcance de la ley a que acabamos de referirnos en relación con la jurisprudencia' que vamos seguidamente a analizar, en el sentido de que el *367propósito de la Legislatura no fué proteger al niño contra ocupaciones peligrosas, sino garantizar su educación. Tales dudas serían, quizá, de importancia, si se hubiera empleado al menor en una ocupación meramente lucrativa y fuera de la ley No. 42 citada la única violada en este caso. Pero aquí el menor se empleó en una ocupación lucrativa peligrosa no sólo en violación ,de la ley No. 42 de 1913 si que también en violación de la sección 2 de la vigente Ley Orgánica de la Isla, que la misma parte apelada invoca como aplicable.
El párrafo final de dicha sección segunda, dice: “El em-pleo de niños menores de catorce años en cualquier ocupa-ción perjudicial a la salud o a la moral o que ponga en riesgo la vida o cualquiera parte del cuerpo, queda por la presente prohibido.” Y la ocupación de dar rabo de caña a los bueyes y recoger las cañas que se caen mientras los carros caminan, es esencialmente peligrosa. Si bien el buey es animal domés-tico, para trabajar con él necesítase la fuerza y la experiencia del hombre. Un carro o carreta tirado por bueyes y cargado de cañas es un instrumento pesado y de difícil y arriesgado manejo. Cuando se emplea dentro de las fincas, cruza gene-ralmente por caminos accidentados, en malas .condiciones. Para recoger las cañas que se caen mientras el carro camina, no obstante lo despacio que lo haga, se necesita gran destreza y estar muy alerta, bajándose rápidamente, y correr. De la parte de atrás y ocupada la vista y la atención en recoger las cañas y lanzarlas sobre el carro, no se observan los accidentes del camino. Consideraciones son éstas y muchas otras que pudieran exponerse deduciéndolas de la naturaleza misma de las cosas, y de la experiencia de los hechos, que demues-tran que ocupar a un niño menor de catorce años como en este caso en dar rabo de caña a los bueyes y recoger las cañas que caigan del carro mientras los bueyes caminan, lanzándolas nuevamente al carro, es emplearlo en una ocupación esencial-mente peligrosa. Es lanzarlo a un rudo esfuerzo con riesgo de su vida, para obtener el patrono, a bajo precio, el trabajo *368que corresponde a un hombre, o a un joven de músculos e in-teligencia y experiencia debidamente desarrollados. El he-cho de los repetidos casos de lesiones y muertes que ocurren, constantemente en Puerto Rico en relación con la conducción de carros y cuidado de bueyes, sostiene la conclusión a que hemos llegado.
Veamos ahora qué han resuelto los tribunales en casos se-mejantes. Bulling’ Case Law con su acostumbrada claridad, resume la jurisprudencia así:
“En época reciente se han promulgado en muchos si no en la mayoría de los Estados leyes prohibiendo el empleo de niños ya absolutamente o ya en ciertos negocios determinados. Y se ha pre-guntado. a menudo si tales promulgaciones tienen algún efecto y en caso afirmativo cuál, sobre la responsabilidad de un patrono hacia un menor que ha sido lesionado mientras trabajaba en violación de la ley. Después de alguna vacilación y duda ha venido a ser una regla en la mayoría de las cortes que una violación de un esta-tuto prohibiendo el empleo de niños e imponiendo una pena al pa-trono ha de considerarse prueba concluyente de negligencia siempre que pueda verse que tal violación ha sido la causa natural e inme-diata' de la lesión. En otras palabras, la violación del estatuto cons-tituye negligencia como cuestión de derecho, o sea, negligencia per se. Algunas cortes, sin embargo, declaran que la violación del estatuto-ha de ser considerada solamente como prueba prima facie de negli-gencia, o como un hecho tendente a probar la negligencia a ser conside-rado por el jurado en relación con las demás pruebas del caso: y no-faltan casos en que se sostenga que el empleo de un niño menor de edad estatutoria no es prueba en manera alguna de negligencia por parte del patrono. '* * * Como quiera que esto sea, todas las cortes-están conformes en que para hacer responsable al que emplea un un niño por lesiones sufridas por éste, tiene que haber habido una relación causal entre el empleo ilegal y la lesión motivo de queja. En las palabras de la ley de negligencia, debe demostrarse que el empleo ilegal fué la causa próxima de la lesión. El mero hecho-de que el niño sea lesionado durante el tiempo de su empleo no da vida a un derecho d'e acción. Si, por ejemplo, el niño muere de alguna enfermedad orgánica, o es lesionado por un rayo u otra? causa interventora fuera del dominio del patrono y que razonable-mente no podía ser prevista e impedida, el patrono no será consi-*369derado responsable. Pero si la lesión fuere recibida mientras el niño está 'activamente dedicado al cumplimiento de los deberes de su empleo, el empleo ilegal se, considera ser generalmente la causa próxima de la lesión. El becbo de que la lesión fuera recibida mientras el niño estaba haciendo una cosa prohibida q un acto fuera del círculo de sus deberes no destruye la relación- causal entre el empleo y la lesión. De conformidad, un niño menor de la edad estatutoria empleado para barrer el salón de hilar, y para hacer fajas en una fábrica de algodón tiene derecho a recobrar daños por-lesiones sufridas mientras curioseaba con una maquinaria peligrosa en otro piso de la fábrica.” 18 R. C. L. 552-554.
Véanse además las notas a los casos de Rolin v. R. J. Reynolds Tobacco Co., 141 N. C. 300, 53 S. E. 891, y Elk Cotton Wills v. Grant, 140 Ga., 327, 79 S. E. 836, que aparecen en los tomos 7 y 48 de L. R. A. (NS)..
Después de un estudio detenido de la cuestión, no sólo por el número mayor de las decisiones, sino por la fuerza de sus razonamientos, nos parece justo el criterio que sostiene que el empleo de niños en contravensión de la ley, constituye ne-gligencia per se. Tales leyes se promulgan para proteger la infancia, teniendo en cuenta que el desarrollo de la persona-lidad humana es gradual, y cuando un patrono no obstante la advertencia, no ya la advertencia, el mandato del legisla-dor, usa las fuerzas de un niño en una ocupación lucrativa, peligrosa, debe ser responsable de todos los perjuicios que al niño se ocasionen por razón de tal empleo. Un criterio se-mejante fué adoptado por esta corte en el caso de Díaz v. Arkadia Sugar Co., 27 D. P. R. 583, citando al comentarista Labatt y la jurisprudencia aplicable.
En el citado caso de Elk Cotton Mills v. Grant, la Corte Suprema de Georgia, dijo.
“La ley del trabajo de niños fué promulgada eon un fin útil. El objeto d'e ella fué ser obedecida. Una violación del estatuto con-sistente en emplear al demandante, un muchacho de once años de edad (y no incluido en la clase exceptuada), para trabajar en la fábrica del demandado, constituía negligencia per se en cuanto a él *370y autorizaba el que se recobrara por daños personales sufridos por él como resultado próximo de tal empleo. Cuando el estatuto prescribe un deber absoluto para beneficio de una clase de personas, la violación del deber estatutorio que resulta en daño a una de tales personas autoriza que se recobre sin más negligencia, y la expresión ‘negligencia per se* ba sido bastante generalmente usada para ca-racterizar tal violación' del deber. Ha sido así empleada a menudo <en este Estado. En Thompson on Negligence, sección 10, se dice que ‘cuando la legislatura del estado, o el concejo de una corpo-ración municipal, teniendo en mente la mejor seguridad del pú-blico, o de miembros individuales del público, manda o prohibe la ■comisión de determinado acto, * * * la concepción general de las cortes, y la única que es reconciliable con la razón, es que el dejar de hacer el acto mandado, o el hacer el acto prohibido, constituye negligencia como mera materia de derecho, llamada de otro modo negligencia per se, y esto sin consideración de toda cues-tión sobre ejercicio de prudencia, diligencia, cuidado o habilidad, de modo que si es la causa próxima de lesión o daño a otro, y si ese otro no incurrió en falta contributoria, el caso está decidido a su favor y lo único que falta es tasar los daños. Aunque en unos pocos casos se ha resuelto que la violación de un deber estatutorio sólo constituye ‘evidencia’ de negligencia, y no negligencia per se, tales decisiones aunque dictadas por cortes de alta reputación, no .sobreviven la prueba de la razón, y esta corte frecuentemente ha resuelto lo contrario. Atlanta & W. P. R. Co. v. Wyly, 65 Ga. 120; Louisville & N. R. Co. vs. Hames, 135 Ga. 67 (4), 68 S. E. 805; 1 Hopkins, Persona] Injuries, 2da. ed. sees. 18, 125.” Elk Cotton Mills v. Grant, 140 Ga. 48 L. R. A. (NS) 661.
Ahora bien, ¿ocurrió el accidente de que se trata con mo-tivo del empleo? ¿Existe en este caso una relación causal entre el empleo ilegal y la lesión motivo de la queja? Ya he-mos visto que la corte de distrito resolvió la cuestión en la ne-gativa. Nosotros, por el contrario, basándonos en los pro-pios hechos declarados probados por la corte, examinados a la luz de la jurisprudencia, opinamos que la cuestión debe re-solverse en la afirmativa.
Aceptamos que el mero hecho de que el niño sea lesionado durante el tiempo de su empleo no da vida a un derecho de ac-*371ción, como decidió la Corte Suprema de Illinois en Strafford v. Republic Iron Co., 238 Ill. 371, 128 A. S. R. 129, 133, pero aquí, como en el caso de Illinois, no sólo fué lesionado durante el tiempo de su empleo, sino con motivo de su empleo.
El niño en este caso estaba activamente ocupado en su empleo cuando recibió las lesione^. Si bien en el instante mismo en que ocurrió el accidente no daba de comer rabos de Qaña a los bueyes o recogía las cañas que caían de los carros al camino, es lo cierto que realizando esta última ocupación se le ordenó por el carretero, empleado de los demandados y a cuyas órdenes trabajaba, que hiciera, cierta diligencia para practicar la cual pasó por el lado de los bueyes de los deman-dados que se desviaron y le hicieron caer pasándole entonces por encima el carro de los demandados, fracturándole una pierna e hiriéndole gravemente otra, siendo bueyes, carro, cañas y carretero, parte del negocio lucrativo de los deman-dados, en el cual emplearon al niño en violación de la ley.
El caso sometido a nuestra consideración es más fuerte que el de Strafford ya citado en el cual la lesión fué recibida por el niño mientras estaba haciendo una cosa prohibida. Yéase el razonamiento de la corte:
“El apelante, asumiendo que los hechos eran como él los ale-gaba, o sea, que el apelado había de su propia iniciativa abandonado el trabajo para hacer el cual estaba empleado y tenía órdenes, y se había dedicado a otro trabajo que le estaba prohibido hacer cuando fué lesionado, arguye que no hay mayor razón para decir que su lesión fué el resultado de su empleo que la que habría si hubiera sido muerto por un rayo mientras estaba empleado por el apelante. Es cierto que la responsabilidad no depende sólo del empleo pero la lesión debe ser una consecuencia de tal empleo. El mero hecho de que un niño empleado en contravención a la ley recibe una lesión que en manera alguna es el resultado del empleo, no crearía una responsabilidad. Pero ese no es el caso aquí. El hecho vital y dis-tintivo en este caso es que el apelado estaba empleado por el ape-lante para trabajar en su establecimiento manufacturero, y mientras estaba dedicado al cumplimiento de servicios para este último en *372dicho establecimiento fué lesionado. El se encontraba en la planta del apelante por virtud de su empleo para trabajar allí, y el hecho de que temporalmente abandonara el trabajo para que estaba em-pleado y que se le había mandado, y se dedicara a una clase de trabajo prohibido, creemos que no destruye la relación causal entre el empleo y la lesión, y si no la destruye, la negligencia contributors del apelado no constituiría defensa alguna, y la corte no erró al negarse a someter esa cuestión al jurado. No es imponer dema-siada carga al apelante el sostener que habiendo ilegalmente em-pleado *al apelado-para trabajar en su planta, es responsable a él por cualquier lesión recibida por él como resultado del cumplimiento de sus servicios allí, ya estuvieran esos servicios o no en la clase que le estaba encomendada. La ley prohibe, y fué promulgada con el fin de impedir el empleo d'e niños en cualquier trabajo en estable-cimientos como el del apelante y es contrario al espíritu de la ley decir que las consecuencias de una voluntaria infracción de la misma. pueden ser evitadas demostrando que el niño abandonó el trabajo que se le había dado para hacer y negligentemente se puso a hacer otra cosa, que resultó en la lesión. Si el apelante creyó que había puesto al apelado a hacer trabajo que podía en seguridad llevar a cabo y le había prohibido hacer otro trabajo que se creyó peligroso para él, estaba obligado, a su riesgo, a ver de que el apelado no tra-taba de dedicarse al trabajo prohibido. El apelante estaba obligado a saber que debido a los tiernos años del apelado éste no era capaz de una apreciación justa del peligro, y estaba obligado también a saber que debido a su falta de madurez era incapaz de una justa comprensión de la necesidad de obedecer las órdenes de los jefes, y, bajo tales circunstancias, si optó por violar la ley empleándolo a él, asumió el riesgo de protegerle contra su propia negligencia mien-tras estaba dedicado a tal empleo. El hecho de que el estatuto bajo consideración no prescribe en términos expresos una responsabilidad por daños por su violación, como sucede con ciertos estatutos refe-rentes a minas y mineros, no puede surtir diferencia alguna bajo la interpretación dada al estatuto en American Car & F. C. v. Armentraut, 214 Ill. 509, 73 N. E. 766. El estatuto fué promulgado para la protección de la salud y seguridad de los niños, y una res-ponsabilidad por daños resultantes de su violación fué creada ya así se declare expresamente en el estatuto o no.” Strafford v. Republic Iron Co., 238 Ill. 371, 328 Am. St. Rep. 132.
*373Y es más fuerte también que el caso de Tarnes v. Albion Mfg. Co., 147 N. C. 556, 17 L. R. A. (NS.) 602, en el que se re-solvió que un niño menor de la edad estatutoria empleado para barrer el salón de bilar y para hacer fajas en una fábrica de algodón tenía derecho a recobrar daños por legiones sufridas mientras curioseaba con una maquinaria peligrosa en otro piso de la fábrica.
Resta sólo considerar la cuantía de la indemnización. Se reclaman diez mil dólares. El niño contaba a la fecha del ac-cidente once años de edad, era saludable y apto para el tra-bajo. No sabía leer ni escribir. Sufrió varias heridas que le causaron dolor intensísimo y como consecuencia de una de ellas la fractura de una pierna. Estuvo cuatro meses en el hospital. Reconocido dos años después, a la fecha del juicio, andaba cojo a consecuencia de la fractura y si bien podía tra-bajar, usando las palabras del perito médico, lo sería “según la clase de trabajo, si es un trabajo srrave, que él no tenga que andar, podrá hacerlo, pero si es un trabajo que requiera actividad, ejercicios violentos, siempre tendría el defecto este que le impediría hacer lo que otro hombre pudiera hacer en iguales condiciones.” Bajo las anteriores y todas las cir-cunstancias de este caso, cinco mil un dólares de indemniza-ción nos parecen suficientes.
Debe revocarse la sentencia recurrida y en su. lugar dic-tarse otra condenando a los demandados al pago de cinco mil un dólares, empleándose dicha suma en beneficio del menor, bajo la dirección de la Corte de Distrito de Ponce, sin especial condenación de costas.

Revocada la sentencia recurrida, sin especial condenación de costas.

Jueces concurrentes: Sres. Asociados Hutchison y Franco Soto.
Los Jueces Asociados Sres. Wolf y Aldrey disintieron.